Exhibit 10.02

 

AMENDMENT NUMBER ONE TO CREDIT AGREEMENT

 

This AMENDMENT NUMBER ONE TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of March 13, 2006 by the lenders identified on the signature pages hereof
(the “Lenders”), CANYON CAPITAL ADVISORS, LLC, a Delaware limited liability
company, in its capacity as agent for the Lenders (in such capacity, “Agent”;
and together with the Lenders, the “Lender Group”), HAWAIIAN HOLDINGS, INC., a
Delaware corporation (“Parent”), and HAWAIIAN AIRLINES, INC., a Delaware
corporation (“Borrower”), with reference to the following:

 

WHEREAS, Borrower, Parent, Agent and certain of the Lenders are parties to that
certain Credit Agreement, dated as of June 2, 2005 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, Borrower has requested that the Lender Group make certain amendments to
the Credit Agreement to provide for, among other things, additional loans to be
made thereunder and for certain of the Lenders to become party thereto; and

 

WHEREAS, subject to the terms and conditions set forth herein, the Lender Group
is willing to make the amendments requested by Borrower.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 


1.               DEFINED TERMS. CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE CREDIT AGREEMENT,
AS AMENDED HEREBY.


 


2.               AMENDMENT TO LOAN DOCUMENTS.


 


(A)                                  SCHEDULE 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING DEFINITIONS THEREIN IN ALPHABETICAL ORDER
OR AMENDING AND RESTATING THE FOLLOWING DEFINITIONS IN THEIR ENTIRETY, AS THE
CASE MAY BE:


 

“Additional OID Amount” means Four Hundred Seventy-Five Thousand Dollars
($475,000), which shall be fully earned as of the First Amendment Effective Date
and shall constitute a portion of the Term Loan.

 

“Additional Term Loan” has the meaning specified therefor in Section 2.1.

 

“Additional Warrants” means the warrants issued to the Lenders on the date
hereof as “Additional Warrants”, as described more fully on Exhibit D attached
hereto.

 

“Additional Warrants Triggering Event” means (i) the transfer of $10,000,000 to
the Designated Account in accordance with Section 2.1(a)(v); or (ii) the use by
Borrower of financing other than the First Amendment Cash

 

1

--------------------------------------------------------------------------------


 

Collateral to finance the acquisition of the Fifth Aircraft and Engine (or an
aircraft and/or engine comparable to the Fifth Aircraft and Engine).

 

“Designated Aircraft and Engines” means the Aircraft and Engines listed on
Exhibit B to the First Amendment.

 

 “Existing Term Loan” has the meaning specified therefor in Section 2.2.

 

“EBITDA” means, with respect to any fiscal period, Borrower’s and its
Subsidiaries’ consolidated net earnings (or loss), minus extraordinary gains,
interest income, net fair value decrease (or increase) in jet fuel swap
agreements that did not qualify as hedges as defined in the Financial Accounting
Standards Board’s Statement of Financial Accounting Standards No. 133, and, to
the extent not reported or classified as depreciation or amortization expense,
amortization of favorable maintenance contracts, accretion of unfavorable real
estate leases, accretion of unfavorable aircraft leases, amortization of
favorable aircraft leases, and accretion of unfavorable engine leases, plus
non-cash extraordinary losses, non-cash Stock option expenses, interest expense,
income taxes, and depreciation and amortization for such period, in each case,
as determined in accordance with GAAP. Solely with respect to the trailing
twelve month period ended June 30, 2005, the one-time extraordinary charge
related to the successful restructuring and revision of long-term aircraft
leases and the related deficiency claims filed by the aircraft lessors shall be
excluded from the definition of “EBITDA”.

 

“Fifth Aircraft and Engine” means the Boeing 767-332 Aircraft and the General
Electric Model CF6-80A2 Engine that Borrower disclosed to Agent prior to the
Closing Date that Borrower would be purchasing.

 

“First Amendment” means that certain Amendment Number One to Credit Agreement,
dated as of March 13, 2006, among the Parent, the Parent’s Subsidiaries
identified on the signature pages thereof, the Lenders, and the Agent.

 

“First Amendment Cash Collateral Account” means that certain deposit account
number 12888285 maintained with Wells Fargo Brokerage Services, LLC in the name
of Borrower.

 

“First Amendment Effective Date” means the date that each of the conditions
precedent set forth in the First Amendment have been satisfied.

 

“First Amendment Effective Date Warrants” means the warrants issued to the
Lenders on the date hereof as “First Amendment Effective Date Warrants”, as
described more fully on Exhibit D attached hereto.

 

“First Lien Additional Term Loan” means the “Additional Term Loan” as defined in
the Bank Credit Agreement.

 

“Leverage Ratio” means, as of any date of measurement, the “Total Leverage
Ratio” as defined in, and determined from time to time in accordance with, the
Bank Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

“Maximum Senior Indebtedness” means an amount equal to the maximum amount of
Indebtedness incurred by Borrower under the Bank Credit Documents plus
$25,000,000; provided, however, that in the event any of the First Amendment
Cash Collateral is used to repay, in whole or in part, the First Lien Additional
Term Loan, then the amount defined hereunder as “Maximum Senior Indebtedness”
shall automatically be reduced by the aggregate amount of such repayment on the
First Lien Additional Term Loan.

 

“Permitted Ansett Sale-Leaseback Transaction” means the sale and leaseback by
Borrower of one or more of the Designated Aircraft and Engines or the Fifth
Aircraft and Engine (but, in each case, not any Spare Parts related thereto) to
Ansett Worldwide Aviation Services, Inc. so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, (ii) Borrower has
delivered to each Agent copies of the sale and leaseback agreements, together
with all exhibits and schedules thereto, and all other agreements or documents
to be executed in connection with such agreements, certified as being true,
correct, and complete by an officer of Borrower, and, in each case, the same
shall be in form and substance satisfactory to Agent, (iii) the sale and
leaseback has been consummated in accordance with the terms of such agreements,
(iv) the purchase price of the Designated Aircraft and Engines or the Fifth
Aircraft and Engine, as applicable, is not less than the fair market value (as
determined by an appraisal conducted by an independent aircraft appraiser that
is internationally recognized and has experience and expertise in appraising
large commercial jet passenger Aircraft and that is otherwise satisfactory to
Borrower and Agent) and is paid in cash, and (v) the Net Cash Proceeds of such
sale shall be applied in accordance with Section 2.2(c)(iv).

 

“Rating Agencies” has the meaning specified therefor in Section 2.7.

 

“Securities Account Control Agreement” means that certain Securities Account
Control Agreement – Account Restricted Right Away, dated as of the date hereof,
by and among Borrower, Bank Credit Agent, Agent and the Securities Intermediary
(as the same may be amended, restated, supplemented or otherwise modified from
time to time).

 

“Securities Intermediary” means Wells Fargo Brokerge Services, LLC.

 

“Securitization” has the meaning specified therefor in Section 2.7.

 

“Securitization Liabilities” has the meaning specified therefor in Section 2.7.

 

“Securitization Parties” has the meaning specified therefor in Section 2.7.

 

“Term Loan Amount” means $72,500,000.

 

“Term Loan Prepayment Fee” means (a) until and including the first anniversary
of the First Amendment Effective Date, an amount equal to 5% of the principal
amount of the Term Loan being prepaid; (b) after the first anniversary of

 

3

--------------------------------------------------------------------------------


 

the First Amendment Effective Date and until and including the second
anniversary of the First Amendment Effective Date, an amount equal to 2.5% of
the principal amount of the Term Loan being prepaid; (c) after the second
anniversary of the First Amendment Effective Date and until and including the
fourth anniversary of the First Amendment Effective Date, an amount equal to 1%
of the principal amount of the Term Loan being prepaid; and (d) after the fourth
anniversary of the First Amendment Effective Date but prior to and excluding the
Maturity Date, an amount equal to 0% of the principal amount of the Term Loan
being prepaid.

 

“Warrants” means, collectively, the First Amendment Effective Date Warrants and
the Additional Warrants.

 


(B)                                 SECTION 2.1(A) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

“(a)                            (i)  Each Lender with a Term Loan Commitment on
the Closing Date (severally, not jointly or jointly and severally) made a term
loan to Borrower on the Closing Date in an amount equal the amount set forth for
such Lender on Schedule C-1, which amount included a share of the OID Amount
attributable to such Lender as set forth on Schedule C-1 (collectively, the
“Existing Term Loan”).

 

(ii)  The outstanding principal balance of the Existing Term Loan as of the
First Amendment Effective Date, prior to giving effect to the First Amendment,
is set forth on Schedule C-1. Subject to the terms and conditions of this
Agreement, each Lender with a Term Loan Commitment on the First Amendment
Effective Date agrees (severally, not jointly or jointly and severally) to make
an additional term loan (collectively, the “Additional Term Loan”; and,
collectively, with the Existing Term Loan, the “Term Loan”) to Borrower on the
First Amendment Effective Date in an amount equal to the amount set forth for
such Lender on Schedule C-1, which amount shall include a share of the
Additional OID Amount attributable to such Lender as set forth on Schedule C-1.
The amount of the Term Loan funded by those Lenders having a Term Loan
Commitment on the First Amendment Effective Date shall be reduced by the
Additional OID Amount. The Term Loan shall be evidenced by an Amended and
Restated Promissory Note in the form of Exhibit N-1 (the “Note”), and the
Borrower shall execute and deliver the Note to Agent, for the benefit of the
Lenders. The Note shall represent the obligation of Borrower to pay to Agent,
for the benefit of the Lenders, the full principal amount of the Term Loan,
together with interest thereon as prescribed in Section 2.3. Interest on the
Term Loan shall be payable quarterly in arrears, on the last Business Day of
each calendar quarter, at the applicable interest rate set forth in Section 2.3.
On the First Amendment Effective Date, (a) an amount equal to $43,750,000 of the
First Lien Additional Term Loan and an amount equal to $20,850,000 of the
Additional Term Loan (collectively, the “First Amendment Cash Collateral”) shall
be transferred to the First Amendment Cash Collateral Account, which shall be
subject to the Securities Account Control Agreement, and (b) the First Amendment
Effective

 

4

--------------------------------------------------------------------------------


 

Date Warrants (as set forth on Exhibit D hereto) and the Additional Warrants (as
set forth on Exhibit D hereto) shall be issued to the warrantholders set forth
on Exhibit D (the “Warrantholders”). Neither Parent nor Borrower nor any of
their respective Subsidiaries shall, nor shall they have any right, to withdraw
any cash from the First Amendment Cash Collateral Account.

 

(iii)  The parties hereto hereby agree that within 30 days after the First
Amendment Effective Date (the “First Cash Collateral Events Deadline”) each of
the following shall have occurred (the “First Cash Collateral Events”):
(A) Agent shall have received searches from the Secretary of State of the
jurisdiction of organization of Borrower with respect to the Designated Aircraft
and Engines, the results of which shall be satisfactory to Agent; (B) Agent
shall have received searches from the FAA with respect to the Designated
Aircraft and Engines, the results of which shall be satisfactory to Agent;
(C) Agent shall have received each of the following documents with respect to
the Designated Aircraft and Engines, in form and substance satisfactory to
Agent, duly executed, and each such document shall be in full force and effect:
(I) an Aircraft Security Agreement, and (II) an opinion from FAA counsel, in
form and substance satisfactory to Agent, which shall include (x) that the
Designated Aircraft and Engines have been registered in the name of Borrower
with the FAA in accordance with the Federal Aviation Act Laws, (y) that such
Aircraft Security Agreement has been recorded with the FAA in accordance with
the Federal Aviation Act Laws and constitutes a second priority Lien (subject
only to the prior Lien under the Bank Credit Documents) upon the “Collateral”
(as such term is defined in the Aircraft Security Agreement) in favor of Agent,
and (z) all relevant parties shall have complied with the Protocol to the
Convention on International Interests in Mobile Equipment on Matters Specific to
Aircraft Equipment (the “Cape Town Convention”) as are reasonably requested by
Agent and Agent shall have received an opinion with respect thereto in form and
substance satisfactory to Agent; and (D) Agent shall have received airworthiness
certificates, any operating leases, and any and all other material contracts
related to the Designated Aircraft and Engines, each of which shall be
satisfactory to Agent. If any of the First Cash Collateral Events shall not have
occurred by the First Cash Collateral Events Deadline or an Event of Default
(that is not immediately waived in writing by both the Agent and Bank Credit
Agent) has occurred, then (a) as promptly as practicable and, in any event,
within two Business Days after the earlier of (i) the First Cash Collateral
Events Deadline, or (ii) if an Event of Default (that is not immediately waived
in writing by both the Agent and the Bank Credit Agent) has occurred, the date
that the Required Lenders (as such term is defined in the Bank Credit Agreement)
request the release of such amount from Bank Credit Agent, Bank Credit Agent
will direct the Securities Intermediary to release an amount equal to
$43,750,000 of the First Amendment Cash Collateral and upon such release, Bank
Credit Agent will as promptly as practicable apply such amount to repay, in
part, the principal amount of the First Lien Additional Term Loan; and
(b) concurrently therewith, Bank Credit Agent will direct the Securities
Intermediary to release an amount equal to $10,850,000 of the First Amendment
Cash Collateral and upon such release, Bank Credit Agent will as promptly as
practicable cause such amount to be transferred to Agent, for the benefit of the

 

5

--------------------------------------------------------------------------------


 

Lenders, to repay, in part, the principal amount of the Additional Term Loan.
Amounts repaid pursuant to this Section 2.1(a)(iii) may not be reborrowed.

 

(iv)  The parties hereto hereby agree that within 60 days after the First
Amendment Effective Date (the “Second Cash Collateral Events Deadline”) each of
the following shall have occurred (the “Second Cash Collateral Events”): 
(A) Agent shall have received evidence satisfactory to Agent that all of the
Subordinated Notes shall have been called for redemption and converted into a
right to receive payment; and (B) Agent shall have received one or more letters
duly executed by the holders of the Subordinated Notes and in full force and
effect, in form and substance satisfactory to Agent, respecting the amounts
necessary to repay in full all of the obligations of Parent owing to the holders
of the Subordinated Notes and confirmation that upon receipt of a certain
amount, the holders of the Subordinated Notes will be paid in full. If each of
the First Cash Collateral Events shall have occurred by the First Cash
Collateral Events Deadline, each of the Second Cash Collateral Events shall have
occurred by the Second Cash Collateral Events Deadline, and no Event of Default
(that has not been waived in writing by both Agent and Bank Credit Agent) has
occurred, then as promptly as practicable and, in any event within two Business
Days after the date that all of the First Cash Collateral Events shall have
occurred, Bank Credit Agent will direct the Securities Intermediary to release
amounts necessary to redeem the Subordinated Notes (as such Subordinated Notes
are redeemed) in an aggregate amount not to exceed $54,600,000, and upon such
release, Bank Credit Agent will as promptly as practicable transfer directly to
the holders of the Subordinated Notes (or to the Designated Account, in Bank
Credit Agent’s discretion) amounts necessary to redeem the Subordinated Notes
(as such Subordinated Notes are redeemed), in an aggregate amount not to exceed
$54,600,000. If any of the Second Cash Collateral Events shall not have occurred
by the Second Cash Collateral Events Deadline or an Event of Default (that is
not immediately waived in writing by both the Agent and Bank Credit Agent)
occurs, then (a) as promptly as practicable and, in any event, within two
Business Days after the earlier of (i) the Second Cash Collateral Events
Deadline or (ii) if an Event of Default (that has not immediately been waived in
writing by both the Agent and Bank Credit Agent) has occurred, the date that the
Required Lenders (as such term is defined in the Bank Credit Agreement) request
the release of such amount from Bank Credit Agent, Bank Credit Agent will direct
the Securities Intermediary to release an amount equal to $43,750,000 of the
First Amendment Cash Collateral and upon such release, Agent will as promptly as
practicable apply such amount to repay, in part, the principal amount of the
First Lien Additional Term Loan; and (b) concurrently therewith, Bank Credit
Agent will direct the Securities Intermediary to release an amount equal to
$10,850,000 of the First Amendment Cash Collateral and upon such release, Bank
Credit Agent will as promptly as practicable cause such amount to be transferred
to the Agent, for the benefit of the Lenders, to repay, in part, the principal
amount of the Additional Term Loan. Amounts repaid pursuant to this
Section 2.1(a)(iv) may not be reborrowed.

 

6

--------------------------------------------------------------------------------


 

(v)  The parties hereto hereby agree that as promptly as practicable after
Borrower shall have entered into a written, binding commitment to purchase the
Fifth Aircraft and Engine, and in any event within 120 days after the First
Amendment Effective Date (the “Third Cash Collateral Events Deadline”), each of
the following shall have occurred (the “Third Cash Collateral Events”):
(A) Agent shall have received searches from the Secretary of State of the
jurisdiction of organization of Borrower with respect to the Fifth Aircraft and
Engine, the results of which shall be satisfactory to Agent; (B) Agent shall
have received searches from the FAA with respect to the Fifth Aircraft and
Engine, the results of which shall be satisfactory to Agent; (C) Agent shall
have received each of the following documents with respect to the Fifth Aircraft
and Engine, in form and substance satisfactory to Agent, duly executed, and each
such document shall be in full force and effect: (I) an Aircraft Security
Agreement Supplement reflecting the Fifth Aircraft and Engine, and (II) an
opinion from FAA counsel, in form and substance satisfactory to Agent, which
shall include (x) that the Fifth Aircraft and Engines have been registered in
the name of Borrower with the FAA in accordance with the Federal Aviation Act
Laws, (y) that such Aircraft Security Agreement has been recorded with the FAA
in accordance with the Federal Aviation Act Laws and constitutes a second
priority Lien (subject only to the prior Lien under the Bank Credit Documents)
upon the “Collateral” (as such term is defined in the Aircraft Security
Agreement) in favor of Agent, and (z) all relevant parties have complied with
the Cape Town Convention as are reasonably requested by Agent and Agent shall
have received an opinion with respect thereto in form and substance satisfactory
to Agent; and (D) Agent shall have received airworthiness certificates, any
operating leases, and any and all other material contracts related to the Fifth
Aircraft and Engine, each of which shall be satisfactory to Agent. If each of
the First Cash Collateral Events shall have occurred by the First Cash
Collateral Events Deadline, each of the Second Cash Collateral Events shall have
occurred by the Second Cash Collateral Events Deadline, each of the Third Cash
Collateral Events shall have occurred by the Third Cash Collateral Events
Deadline, and no Event of Default has occurred, then (a) Bank Credit Agent will,
subject to the terms of the Securities Account Control Agreement, as promptly as
practicable, direct the Securities Intermediary to transfer an amount equal to
$10,000,000 of the First Amendment Cash Collateral to the Designated Account (or
to Bank Credit Agent, who will transfer such amount as promptly as practicable
to the Designated Account) to finance the acquisition of the Fifth Aircraft and
Engine, and (b) the Additional Warrants shall immediately become exercisable in
accordance with their terms. If any of the First Cash Collateral Events shall
not have occurred by the First Cash Collateral Events Deadline, any of the
Second Cash Collateral Events shall not have occurred by the Second Cash
Collateral Events Deadline, any of the Third Cash Collateral Events shall not
have occurred by the Third Cash Collateral Events Deadline, an Event of Default
(that is not immediately waived in writing by both the Agent and Bank Credit
Agent) occurs, or if at any time prior to the Third Cash Collateral Events
Deadline Borrower shall provide notice to Bank Credit Agent and Agent that it
has determined not to purchase the Fifth Aircraft and Engine or any other
aircraft or engines in lieu thereof, then (a) as promptly as practicable and, in
any event, within two Business Days after the earliest of (x) the deadline

 

7

--------------------------------------------------------------------------------


 

date by which any such event shall not have occurred, (y) the date on which Bank
Credit Agent and Agent receive such notice from Borrower, or (z) if an Event of
Default (that is not immediately waived in writing by Agent and Bank Credit
Agent) has occurred, the date on which Agent requests the release of such amount
from Bank Credit Agent, Bank Credit Agent will direct the Securities
Intermediary to release an amount equal to $10,000,000 of the First Amendment
Cash Collateral and upon such release, Bank Credit Agent will as promptly as
practicable cause such amount to be transferred to Agent, for the benefit of the
Lenders, to repay, in part, the principal amount of the Additional Term Loan,
and (b) the Additional Warrants shall expire in accordance with their terms on
the 120th day following the First Amendment Effective Date and automatically be
of no further force or effect after such date; provided, however, that the
Additional Warrants shall immediately become exercisable and shall not expire on
such date if an Additional Warrants Triggering Event occurs prior to such date.
For the avoidance of doubt, the Additional Warrants are not exercisable under
their terms unless and until an Additional Warrants Triggering Event shall have
occurred within 120 days of the First Amendment Effective Date. Notwithstanding
anything to the contrary set forth above in this Section 2.1(a)(v), so long as
$10,000,000 of the First Amendment Cash Collateral remains in the First
Amendment Cash Collateral Account, if Borrower notifies Agent that it has
determined to lease the Fifth Aircraft and Engine and that another comparable
aircraft and/or engine has become available for purchase, then upon approval by
the Required Lenders and satisfaction of each of the Third Cash Collateral
Events with respect to such aircraft or engine, (a) Bank Credit Agent will,
subject to the terms of the Securities Account Control Agreement, as promptly as
practicable, direct the Securities Intermediary to transfer an amount equal to
$10,000,000 of the First Amendment Cash Collateral to the Designated Account (or
to Bank Credit Agent, who will transfer such amount as promptly as practicable
to the Designated Account) to finance the acquisition of such comparable
aircraft and/or engine, and (b) the Additional Warrants shall immediately become
exercisable in accordance with their terms. Amounts repaid pursuant to this
Section 2.1(a)(v) may not be reborrowed.

 


(C)                                  THE FOLLOWING NEW SUBSECTION (IV) IS HEREBY
ADDED TO SECTION 2.2(C) OF THE CREDIT AGREEMENT:


 

“(iv)                        Anything in Section 2.2(c)(i) or any other
section of this Agreement to the contrary notwithstanding, immediately upon the
consummation of a Permitted Ansett Sale-Leaseback Transaction, Borrower shall
prepay the outstanding principal balance of the Term Loan plus any Term Loan
Prepayment Fee in accordance with Section 2.2(e) in an amount equal to the
remaining portion, if any, of the Net Cash Proceeds received by Parent,
Borrower, or any of their respective Subsidiaries in connection with such
Permitted Ansett Sale-Leaseback Transaction after application of such Net Cash
Proceeds to the prepayment of the term loan under the Bank Credit Agreement to
the extent any such prepayment is required under the terms thereof.”

 

8

--------------------------------------------------------------------------------


 


(D)                                 THE FOLLOWING NEW SUBSECTION (V) IS HEREBY
ADDED TO SECTION 2.2(C) OF THE CREDIT AGREEMENT:


 

“(v)                           Anything in Section 2.2(c) or any other
section of this Agreement to the contrary notwithstanding, at any time from and
after the occurrence of a Change of Control, each Lender shall have the right to
sell to Borrower all of such Lender’s Pro Rata Share of the Term Loan at a price
equal to 101% of the face value thereof plus accrued and unpaid interest, if
any, through the date of such sale.”

 


(E)                                  SECTION 2.3 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

“(a)                            Interest Rate.  Except as provided in clause
(b) below, all Obligations shall bear interest at a per annum rate equal to nine
percent (9%).”

 


(F)                                    THE FOLLOWING NEW SECTION 2.7 IS HEREBY
ADDED TO THE CREDIT AGREEMENT:


 

“2.7                           Securitization.  Each of Borrower and each
Guarantor hereby acknowledges that the Lenders and each of their Affiliates and
Related Funds may sell or securitize (a “Securitization”) the amounts borrowed
hereunder (the “Borrowings”) through the pledge of the Borrowings as collateral
security for loans to such Lenders or their Affiliates or Related Funds or
through the sale of the Borrowings or the issuance of direct or indirect
interests in the Borrowings, which loans to such Lenders or their Affiliates or
Related Funds or direct or indirect interests will be rated by Moody’s,
Standard & Poor’s or one or more other rating agencies (the “Rating Agencies”).
Each of Borrower and each Guarantor shall use commercially reasonable efforts to
cooperate with such Lenders and their Affiliates and Related Funds to effect the
Securitization, including by (a) amending this Agreement and the other Loan
Documents, (b) executing such additional documents, as reasonably requested by
such Lenders in order to effect the Securitization, provided that (i) any such
cooperation, amendment, or additional documentation does not impose any
additional costs (other than de minimis costs) on Borrower or any Guarantor,
(ii) any such amendment or additional documentation does not materially
adversely affect the rights, or increase the obligations, of Borrower or any
Guarantor under the Loan Documents or change or affect in a manner adverse to
Borrower or any Guarantor the financial terms of the Borrowings or add more
restrictive covenants or defaults, and (iii) such amendment or additional
documentation does not require Borrower or any Guarantor to (x) take any action
which would be illegal or would breach any contractual obligation of Borrower or
any Guarantor existing prior to the First Amendment Effective Date or (y)
indemnify any Person other than the Agent and the Lenders, (c) providing such
information as may be reasonably requested by such Lenders in connection with
the rating of the Borrowings or the Securitization, and (d) providing in
connection with any rating of the Borrowings a certificate (i) agreeing to
indemnify such Lenders and any of their Affiliates and Related Funds, any of the
Rating Agencies, or any party providing credit support

 

9

--------------------------------------------------------------------------------


 

or otherwise participating in the Securitization (collectively, the
“Securitization Parties”) for any losses, claims, damages or liabilities (the
“Securitization Liabilities”) to which such Lenders or any of their Affiliates
or Related Funds, or such Securitization Parties, may become subject insofar as
the Securitization Liabilities arise out of or are based upon a breach of the
representation and warranty contained in Section 4.18 (as if such representation
or warranty were made to the best of Borrower’s and each Guarantor’s knowledge),
and (ii) agreeing to reimburse such Lenders and their Affiliates and Related
Funds, and such Securitization Parties, for any legal or other expenses
reasonably incurred by such Persons in connection with defending the
Securitization Liabilities.

 


(G)                                 SECTION 3.2 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“3.2                           Term.   This Agreement shall continue in full
force and effect for a term ending on March 11, 2011 (the “Maturity Date”),
unless earlier terminated in accordance with Section 8.”

 


(H)                                 SECTION 5.8(A) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

“5.8                           (a)                                  At
Borrower’s expense, maintain insurance respecting its and its Subsidiaries’
assets wherever located, covering loss or damage by fire, theft, explosion, and
all other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses (including all-risk ground coverage of
Spare Parts). Borrower also shall maintain business interruption, public
liability, aircraft public liability insurance (including (i) passenger legal
liability, and (ii) if such insurance is then generally carried by major United
States air carriers, aircraft war risk and allied perils insurance in accordance
with London form AVN52C (as in effect on September 1, 2001 or in accordance with
the FAA’s Chapter 443 Aviation Insurance Policy as in effect on the date hereof)
or its equivalent form reasonably acceptable to the Required Lenders)), cargo
liability insurance, and war risk and allied perils hull (including
confiscation, expropriation, nationalization and seizure by a government other
than the United States), terrorist and hijacking insurance, and product
liability insurance, as well as insurance against larceny, embezzlement, and
criminal misappropriation. All such policies of insurance shall be in such
amounts, against such risks, in such form, and with such insurance companies as
are reasonably satisfactory to Required Lenders (it being understood that (x)
the insurance coverage reflected on the certificates of insurance delivered to
Agent on the Closing Date is acceptable to Agent and (y) an insurance company
with the same financial strength, credit rating, and debt rating as the
financial strength, credit rating, and debt rating, as of the Closing Date, of
the insurance company that issues the certificates of insurance on the Closing
Date is acceptable to Agent). All hull and spares ground insurance shall be on
an “agreed” value basis without right of replacement. All deductibles shall be
in an amount reasonably satisfactory to the Required Lenders (it being
understood that the deductibles reflected on the certificates of insurance
delivered to Agent on the Closing Date are acceptable to

 

10

--------------------------------------------------------------------------------


 

the Required Lenders). As soon as practicable after receipt by Borrower thereof,
Borrower shall deliver copies of all such policies to Agent with an endorsement
naming Agent as an additional insured. Following the Discharge of First Lien
Obligations, as soon as practicable after receipt thereof, Borrower shall
deliver copies of all such policies naming Agent as sole loss payee (under a
satisfactory lender’s loss payable endorsement) or additional insured, as
appropriate. Each policy of insurance (except any policy of insurance placed
with the FAA) or endorsement shall contain a clause requiring the insurer to
give not less than 30 days prior written notice (7 in the case of war risk and
allied perils coverage) to Agent in the event of cancellation of the policy for
any reason whatsoever.”

 


(I)                                     SECTION 6.4 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“6.4                           Disposal of Assets.   Other than Permitted
Dispositions, the Permitted Ansett Sale-Leaseback Transaction, the Permitted
Mergers, and Permitted Liens, convey, sell, lease, license, assign, transfer, or
otherwise dispose of any of Parent’s, Borrower’s or Borrower’s Subsidiaries
assets.”

 


(J)                                     SECTION 6.14 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“6.14                     Use of Proceeds.   Use the proceeds of the Term Loan
for any purpose other than (a) on the Closing Date, (i) to fund distributions
under the Plan of Reorganization, and (ii) to pay transactional fees, costs, and
expenses incurred in connection with the Plan of Reorganization, this Agreement,
the other Loan Documents, and the transactions contemplated hereby and thereby,
and (b) on or after the First Amendment Effective Date in accordance with the
terms of this Agreement, (i) to repay in full the outstanding principal, accrued
interest, and accrued fees and expenses owing to the holders of the Subordinated
Notes under the Subordinated Note Purchase Agreement, Subordinated Notes and the
other Subordinated Documents, (ii) to refinance and refurbish the Designated
Aircraft and Engines and the Fifth Aircraft and Engine, and (iii) to pay
transactional fees, costs, and expenses incurred in connection with the
foregoing transactions, the First Amendment and the transactions contemplated
thereby, and (c) thereafter, consistent with the terms and conditions hereof,
for its working capital and other lawful and permitted purposes.”

 


(K)                                  SECTION 6.16(A)(II) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(ii)                           Bank Excess Availability plus Bank Qualified
Cash.   Solely with respect to Borrower and its Subsidiaries, Bank Excess
Availability plus Bank Qualified Cash at all times of at least an amount equal
to: (A) $50,000,000 during the period from and after the execution and delivery
of this Agreement up to (but not including) the date that the outstanding
principal amount of the term loan under the Bank Credit Documents is less than
or equal to $40,000,000 (the “Reduction Date”); and (B) from and including the
Reduction Date up to (but not

 

11

--------------------------------------------------------------------------------


 

including) the Maturity Date, an amount equal to (x) $50,000,000, minus (y) the
aggregate amount of amortized payments and optional prepayments in respect of
the term loan under the Bank Credit Documents that have been made since the
Reduction Date.”

 


(L)                                     SECTION 6.16(B) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS


 

“(b)                           Leverage Ratio.   Solely with respect to Borrower
and its Subsidiaries, a Leverage Ratio, measured on a quarter-end basis, of
(i) not more than 5.63:1.00 during the period from the First Amendment Effective
Date up to (but excluding) the one year anniversary of the First Amendment
Effective Date, (ii) not more than 5.23:1.00 during the period from the one year
anniversary of the First Amendment Effective Date up to (but excluding) the
second year anniversary of the First Amendment Effective Date, (iii) not more
than 4.83:1.00 during the period from the second year anniversary of the First
Amendment Effective Date up to (but excluding) the third year anniversary of the
First Amendment Effective Date, (iv) not more than 4.43:1.00 during the period
from the third year anniversary of the First Amendment Effective Date up to (but
excluding) the fourth year anniversary of the First Amendment Effective Date,
and (v) not more than 4.03:1.00 thereafter; provided, however, that in the event
any of the First Amendment Cash Collateral is used to repay, in whole or in
part, the First Lien Additional Term Loan and/or the Additional Term Loan
pursuant to Section 2.1(a)(iii), (iv) or (v), the Leverage Ratio thresholds
provided in this Section 6.16(b) shall be adjusted as set forth in
Schedule 6.16.”

 


(M)                               THE FOLLOWING NEW SECTION 6.17 IS HEREBY ADDED
TO THE CREDIT AGREEMENT:


 

“6.17                    Alternative Financing.   Solicit or use any alternative
source of financing for the purpose of prepaying the Subordinated Notes under
the Subordinated Note Purchase Agreement.”

 


(N)                                 SECTION 11 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED BY DELETING THE ADDRESS SET FORTH THEREIN FOR BORROWER AND SUBSTITUTING
THEREFOR THE FOLLOWING:


 

“HAWAIIAN AIRLINES, INC.

 

3575 Koapaka St., Ste. G-350

Honolulu, Hawaii 96819

Attn: Mark B. Dunkerley and Peter R. Ingram

Fax No. 808-835-3690”

 


(O)                                 SECTION 15.11(A) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“15.11              (a)                                  All payments made by
Borrower hereunder or under any note or other Loan Document will be made without
setoff, counterclaim, or other defense. In addition, all such payments will be
made free and clear of, and

 

12

--------------------------------------------------------------------------------


 

without deduction or withholding for, any present or future Taxes, and in the
event any deduction or withholding of Taxes is required, Borrower shall comply
with the penultimate sentence of this Section 15.11(a). “Taxes” shall mean, any
taxes, levies, imposts, duties, fees, assessments or other charges of whatever
nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding any franchise tax and tax imposed by any jurisdiction or by any
political subdivision or taxing authority thereof or therein measured by or
based on the net income or net profits of any Lender) and all interest,
penalties or similar liabilities with respect thereto. If any Taxes are so
levied or imposed, Borrower agrees to pay the full amount of such Taxes and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement, any note, or Loan Document, including any amount paid
pursuant to this Section 15.11(a) after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein;
provided, however, that Borrower shall not be required to increase any such
amounts if the increase in such amount payable (i) results from Agent’s or such
Lender’s own willful misconduct or gross negligence (as finally determined by a
court of competent jurisdiction), (ii) results from an obligation by Agent or
such Lender to withhold, deduct, or pay such amount that existed prior to the
date that Agent or such Lender became a party to this Agreement, or
(iii) results from such Lender’s failure to comply with the provisions of
Section 15.11(b). Borrower will furnish to Agent and each Lender as promptly as
possible after the date the payment of any Tax is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by Borrower.

 


(P)                                 SCHEDULE C-1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING SUCH SCHEDULE IN ITS ENTIRETY AND REPLACING IT WITH
THE SCHEDULE C-1 THAT IS ATTACHED AS EXHIBIT A HERETO.


 


(Q)                                 THE NEW SCHEDULE 6.16 ATTACHED HERETO AS
EXHIBIT C IS HEREBY ADDED TO THE CREDIT AGREEMENT AND MADE A PART THEREOF.


 


3.               CONDITIONS PRECEDENT TO AMENDMENT.   THE SATISFACTION OF EACH
OF THE FOLLOWING SHALL CONSTITUTE CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF
THIS AMENDMENT AND EACH AND EVERY PROVISION HEREOF (THE DATE OF SUCH
EFFECTIVENESS BEING HEREIN CALLED THE “FIRST AMENDMENT EFFECTIVE DATE”):


 


(A)                                  AGENT SHALL HAVE RECEIVED THIS AMENDMENT,
DULY EXECUTED BY THE PARTIES HERETO, AND THE SAME SHALL BE IN FULL FORCE AND
EFFECT.


 


(B)                                 THE BORROWER SHALL HAVE PAID IN FULL ALL
FEES, EXPENSES AND DISBURSEMENTS INCURRED BY AGENT IN CONNECTION WITH THIS
AMENDMENT, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES, EXPENSES AND
DISBURSEMENTS OF AGENT’S COUNSEL.


 


(C)                                  AGENT SHALL HAVE RECEIVED (I) THAT CERTAIN
AMENDMENT NUMBER THREE TO CREDIT AGREEMENT, DATED AS OF THE DATE HEREOF, AMONG
PARENT, BORROWER, BANK CREDIT AGENT AND THE BANK CREDIT LENDERS, DULY EXECUTED
BY THE PARTIES THERETO, IN FULL FORCE AND EFFECT,

 

13

--------------------------------------------------------------------------------


 


(II) THAT CERTAIN AMENDMENT NUMBER ONE TO FEE LETTER, DATED AS OF THE DATE
HEREOF, BETWEEN BORROWER AND BANK CREDIT AGENT, DULY EXECUTED BY THE PARTIES
THERETO, IN FULL FORCE AND EFFECT, AND IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT, AND (III) ALL OTHER DOCUMENTS RELATED THERETO, IN EACH
CASE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT.


 


(D)                                 AGENT SHALL HAVE RECEIVED EVIDENCE
SATISFACTORY TO AGENT THAT THE FIRST LIEN LENDERS HAVE FUNDED NOT LESS THAN
$43,750,000 INTO THE FIRST AMENDMENT CASH COLLATERAL ACCOUNT.


 


(E)                                  AGENT SHALL HAVE RECEIVED A FLOW OF FUNDS
AGREEMENT, DATED AS OF THE DATE HEREOF, AMONG AGENT, THE LENDERS, BANK CREDIT
AGENT, THE BANK CREDIT LENDERS, PARENT AND BORROWER, IN FULL FORCE AND EFFECT,
AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT.


 


(F)                                    AGENT SHALL HAVE RECEIVED THE SECURITIES
ACCOUNT CONTROL AGREEMENT WITH RESPECT TO THE FIRST AMENDMENT CASH COLLATERAL
ACCOUNT, IN FULL FORCE AND EFFECT, AND IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT.


 


(G)                                 THE REPRESENTATIONS AND WARRANTIES HEREIN
AND IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF, AS THOUGH MADE ON
SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE
SOLELY TO AN EARLIER DATE).


 


(H)                                 NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING ON THE DATE HEREOF, NOR SHALL RESULT FROM THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN.


 


(I)                                     NO INJUNCTION, WRIT, RESTRAINING ORDER,
OR OTHER ORDER OF ANY NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN SHALL HAVE BEEN ISSUED AND
REMAIN IN FORCE BY ANY GOVERNMENTAL AUTHORITY AGAINST BORROWER, ANY GUARANTOR,
AGENT, OR ANY LENDER.


 


(J)                                     EACH LENDER OR ITS DESIGNATED AFFILIATE
SHALL HAVE RECEIVED (I) A FIRST AMENDMENT EFFECTIVE DATE WARRANT TO PURCHASE THE
COMMON STOCK OF PARENT, DATED AS OF THE DATE HEREOF, ISSUED BY PARENT IN FAVOR
OF SUCH LENDER OR AFFILIATE, DULY EXECUTED BY PARENT, IN FULL FORCE AND EFFECT,
AND (II) A REGISTRATION RIGHTS AGREEMENT, DATED AS OF THE DATE HEREOF, AMONG
PARENT AND THE LENDERS (OR THEIR DESIGNATED AFFILIATES, AS THE CASE MAY BE), IN
FULL FORCE AND EFFECT, AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
AGENT.


 


4.     RELEASE.   BORROWER HEREBY WAIVES, RELEASES, REMISES AND FOREVER
DISCHARGES EACH MEMBER OF THE LENDER GROUP, EACH OF THEIR RESPECTIVE AFFILIATES,
AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS
(COLLECTIVELY, THE “RELEASEES”), FROM ANY AND ALL CLAIMS, DEMANDS, OBLIGATIONS,
LIABILITIES, CAUSES OF ACTION, DAMAGES, LOSSES, COSTS AND EXPENSES OF ANY KIND
OR CHARACTER, KNOWN OR UNKNOWN, PAST OR PRESENT, LIQUIDATED OR UNLIQUIDATED,
SUSPECTED OR UNSUSPECTED, WHICH BORROWER EVER HAD, NOW HAS OR MIGHT HEREAFTER
HAVE AGAINST ANY SUCH RELEASEE WHICH RELATES, DIRECTLY OR INDIRECTLY, TO THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR TO ANY ACTS OR OMISSIONS OF ANY
SUCH RELEASEE WITH RESPECT TO THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT,
OR TO THE LENDER-BORROWER RELATIONSHIP EVIDENCED BY THE LOAN DOCUMENTS. AS TO
EACH AND EVERY CLAIM RELEASED HEREUNDER, BORROWER HEREBY REPRESENTS

 

14

--------------------------------------------------------------------------------


 


THAT IT HAS RECEIVED THE ADVICE OF LEGAL COUNSEL WITH REGARD TO THE RELEASES
CONTAINED HEREIN, AND HAVING BEEN SO ADVISED, BORROWER SPECIFICALLY WAIVES THE
BENEFIT OF THE PROVISIONS OF SECTION 1542 OF THE CIVIL CODE OF CALIFORNIA WHICH
PROVIDES AS FOLLOWS:


 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

As to each and every claim released hereunder, Borrower also waives the benefit
of each other similar provision of applicable federal or state law, if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 


5.     REPRESENTATIONS AND WARRANTIES.   BORROWER REPRESENTS AND WARRANTS TO THE
LENDER GROUP THAT (A) THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AMENDMENT
AND OF THE CREDIT AGREEMENT, AS AMENDED HEREBY, (I) ARE WITHIN ITS POWERS,
(II) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION, AND (III) ARE NOT IN
CONTRAVENTION OF ANY LAW, RULE, OR REGULATION APPLICABLE TO IT, OR ANY ORDER,
JUDGMENT, DECREE, WRIT, INJUNCTION, OR AWARD OF ANY ARBITRATOR, COURT, OR
GOVERNMENTAL AUTHORITY, OR OF THE TERMS OF ITS GOVERNING DOCUMENTS, OR OF ANY
CONTRACT OR UNDERTAKING TO WHICH IT IS A PARTY OR BY WHICH ANY OF ITS PROPERTIES
MAY BE BOUND OR AFFECTED; (B) THIS AMENDMENT AND THE CREDIT AGREEMENT, AS
AMENDED HEREBY, ARE LEGAL, VALID AND BINDING OBLIGATIONS OF BORROWER,
ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS; AND
(C) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING ON THE DATE
HEREOF OR AS OF THE DATE UPON WHICH THE CONDITIONS PRECEDENT SET FORTH HEREIN
ARE SATISFIED.


 


6.     CHOICE OF LAW.   THE VALIDITY OF THIS AMENDMENT, ITS CONSTRUCTION,
INTERPRETATION AND ENFORCEMENT, THE RIGHTS OF THE PARTIES HEREUNDER, SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


 


7.     COUNTERPART EXECUTION.   THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS AMENDMENT BY SIGNING
ANY SUCH COUNTERPART. DELIVERY OF AN EXECUTED COUNTERPART OF THIS AMENDMENT BY
TELEFACSIMILE OR ELECTRONIC MAIL SHALL BE EQUALLY AS EFFECTIVE AS DELIVERY OF AN
ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT. ANY PARTY DELIVERING AN
EXECUTED COUNTERPART OF THIS AMENDMENT BY TELEFACSIMILE OR ELECTRONIC MAIL ALSO
SHALL DELIVER AN ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT, BUT THE
FAILURE TO DELIVER AN ORIGINAL EXECUTED COUNTERPART SHALL NOT AFFECT THE
VALIDITY, ENFORCEABILITY, AND BINDING EFFECT OF THIS AMENDMENT.


 


8.     EFFECT ON LOAN DOCUMENTS.


 


(A)                                  THE CREDIT AGREEMENT, AS AMENDED HEREBY,
AND EACH OF THE OTHER LOAN DOCUMENTS SHALL BE AND REMAIN IN FULL FORCE AND
EFFECT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS AND HEREBY ARE RATIFIED AND
CONFIRMED IN ALL RESPECTS. THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS
AMENDMENT SHALL NOT OPERATE, EXCEPT AS EXPRESSLY SET FORTH HEREIN, AS A
MODIFICATION OR WAIVER OF ANY RIGHT, POWER, OR REMEDY OF AGENT OR ANY LENDER
UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT. THE WAIVERS, CONSENTS,
AND MODIFICATIONS HEREIN ARE LIMITED TO THE SPECIFICS HEREOF, SHALL NOT APPLY
WITH RESPECT TO ANY FACTS OR OCCURRENCES OTHER THAN THOSE ON WHICH THE SAME ARE
BASED, SHALL NOT EXCUSE FUTURE NON-COMPLIANCE WITH THE LOAN

 

15

--------------------------------------------------------------------------------


 


DOCUMENTS, AND SHALL NOT OPERATE AS A CONSENT TO ANY FURTHER OR OTHER MATTER
UNDER THE LOAN DOCUMENTS.


 


(B)                                 UPON AND AFTER THE EFFECTIVENESS OF THIS
AMENDMENT, EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”,
“HEREUNDER”, “HEREIN”, “HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT
AGREEMENT, AND EACH REFERENCE IN THE OTHER LOAN DOCUMENTS TO “THE CREDIT
AGREEMENT”, “THEREUNDER”, “THEREIN”, “THEREOF” OR WORDS OF LIKE IMPORT REFERRING
TO THE CREDIT AGREEMENT, SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT
AS MODIFIED AND AMENDED HEREBY.


 


(C)                                  TO THE EXTENT THAT ANY TERMS AND CONDITIONS
IN ANY OF THE LOAN DOCUMENTS SHALL CONTRADICT OR BE IN CONFLICT WITH ANY TERMS
OR CONDITIONS OF THE CREDIT AGREEMENT, AFTER GIVING EFFECT TO THIS AMENDMENT,
SUCH TERMS AND CONDITIONS ARE HEREBY DEEMED MODIFIED OR AMENDED ACCORDINGLY TO
REFLECT THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT AS MODIFIED OR AMENDED
HEREBY.


 


(D)                                 THIS AMENDMENT IS A LOAN DOCUMENT.


 


(E)                                  AS OF THE FIRST AMENDMENT EFFECTIVE DATE,
EACH LENDER IDENTIFIED ON THE SIGNATURE PAGES HEREOF SHALL BE A PARTY TO THE
CREDIT AGREEMENT AND, TO THE EXTENT OF ITS INTEREST AS SET FORTH ON EXHIBIT A,
SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER THEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS.

 


9.     ENTIRE AGREEMENT.  THIS AMENDMENT EMBODIES THE ENTIRE UNDERSTANDING AND
AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDES ANY AND ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS OR UNDERSTANDINGS
WITH RESPECT TO THE SUBJECT MATTER HEREOF, WHETHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN.


 


10.   AGREEMENT REGARDING WARRANTS.  THE PARTIES HERETO AGREE THAT FOR FEDERAL
AND STATE INCOME TAX PURPOSES, THE FAIR MARKET VALUE OF THE WARRANTS WILL BE
DETERMINED BY PARENT, IN CONSULTATION WITH AGENT BASED ON THE BLACK-SCHOLES
METHOD OR OTHER STANDARD VALUATION METHODOLOGY, WITHIN 10 BUSINESS DAYS
FOLLOWING THE FIRST AMENDMENT EFFECTIVE DATE, AND BORROWER WILL GIVE NOTICE TO
THE LENDERS OF THE VALUE SO DETERMINED, WHO HEREBY AGREE TO FILE ALL TAX RETURNS
CONSISTENTLY WITH SUCH DETERMINATION.


 

[signature page follows]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

 

HAWAIIAN HOLDINGS, INC., a Delaware
corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

HAWAIIAN AIRLINES, INC., a Delaware
corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

CANYON CAPITAL ADVISORS LLC,
as Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

CANPARTNERS INVESTMENTS IV, LLC,
as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

BERNARD NATIONAL LOAN INVESTORS,
LTD., as a Lender

 

 

 

 

 

By:

Bernard Capital Funding, LLC
its Investment Advisor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

QVT FUND LP, as a Lender

 

 

 

 

 

By:

its general partner, QVT Associates GP LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, LONDON BRANCH,
as a Lender

 

 

 

 

 

By:

its investment manager, QVT Financial LP

 

 

 

 

 

By:

its general partner, QVT Financial GP LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

ORE HILL FUND L.P., as a Lender

 

 

 

 

 

By: Ore Hill Partners LLC
Its: Investment Advisor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

GOLDENTREE CAPITAL SOLUTIONS FUND
FINANCING, as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

CONTEXT CONVERTIBLE ARBITRAGE
FUND, L.P., as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

GOLDENTREE CAPITAL OPPORTUNITIES, LP,
as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

CONTEXT CONVERTIBLE ARBITRAGE
OFFSHORE, LTD., as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Schedule C-1

 

Commitments - Closing Date

 

Lender

 

Term Loan Commitment
on the Closing Date*

 

Attributable Share of the
OID Amount

 

Canpartners Investments IV, LLC

 

$

25,000,000

 

$

250,000

 

 

 

 

 

 

 

All Lenders

 

$

25,000,000

 

$

250,000

 

 

--------------------------------------------------------------------------------

*The Term Loan Commitments on the Closing Date terminated on the Closing Date.

 

--------------------------------------------------------------------------------


 

Commitments – First Amendment Effective Date

 

Lender

 

Outstanding
Principal Balance
of Term Loan on
the First
Amendment
Effective Date

 

Term Loan
Commitment on
the First
Amendment
Effective Date

 

Attributable Share
of the Additional
OID Amount

 

Total Outstanding
Principal Balance
of Term Loan and
Term Loan
Commitment on
the First
Amendment
Effective Date

 

Canpartners Investments IV, LLC

 

$

25,000,000

 

$

0

 

$

0

 

$

25,000,000

 

Bernard National Loan Investors, Ltd.

 

$

0

 

$

5,000,000

 

$

50,000

 

$

5,000,000

 

QVT Fund LP

 

$

0

 

$

14,00,000

 

$

140,000

 

$

14,00,000

 

Deutsche Bank AG London

 

$

0

 

$

3,500,000

 

$

35,000

 

$

3,500,000

 

Ore Hill Fund LP

 

$

0

 

$

10,000,000

 

$

100,000

 

$

10,000,000

 

GoldenTree Capital Solutions Fund Financing

 

$

0

 

$

8,500,000

 

$

85,000

 

$

8,500,000

 

GoldenTree Capital Opportunities, LP

 

$

0

 

$

1,500,000

 

$

15,000

 

$

1,500,000

 

Context Convertible Arbitrage Fund, L.P.

 

$

0

 

$

1,200,000

 

$

12,000

 

$

1,200,000

 

Context Convertible Arbitrage Offshore, Ltd.

 

$

0

 

$

3,800,000

 

$

38,000

 

$

3,800,000

 

All Lenders

 

$

25,000,000

 

$

47,500,000

 

$

475,000

 

$

72,500,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Aircraft and Engines

 

Aircraft

 

Aircraft

 

Aircraft Registration
Number

 

Aircraft Serial Number

 

 

 

 

 

Boeing 767-332

 

N116DL

 

23275

 

 

 

 

 

Boeing 767-332

 

N117DL

 

23276

 

 

 

 

 

Boeing 767-332

 

N118DL

 

23277

 

 

 

 

 

Boeing 767-332

 

N119DL

 

23278

 

Engines

 

Engine

 

Engine Serial Numbers

 

Corresponding Aircraft

 

 

 

 

 

General Electric Model CF6-80A2

 

580314
580315

 

N116DL

 

 

 

 

 

General Electric Model CF6-80A2

 

580328
580293

 

N117DL

 

 

 

 

 

General Electric Model CF6-80A2

 

580317
580318

 

N118DL

 

 

 

 

 

General Electric Model CF6-80A2

 

580319
580320

 

N119DL

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Schedule 6.16

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Warrants

 

Lender

 

Term Loan
Commitment After
Giving Effect to the
First Amendment

 

Corresponding Warrantholder

 

First
Amendment
Effective Date
Warrants

 

Additional
Warrants

 

Totals

 

Canpartners Investment IV, LLC

 

$

25,000,000

 

Hotel Alpha Holding Company, LLC(1)

 

1,077,586

 

172,414

 

1,250,000

 

QVT Fund LP

 

$

14,000,000

 

QVT Fund LP

 

603,448

 

96,552

 

700,000

 

Deutsche Bank AG London

 

$

3,500,000

 

Deutsche Bank AG London

 

150,862

 

24,138

 

175,000

 

Ore Hill Fund LP

 

$

10,000,000

 

Ore Hill Fund LP

 

431,034

 

68,966

 

500,000

 

GoldenTree Capital Solutions Fund Financing

 

$

8,500,000

 

GoldenTree Capital Solutions Fund Financing

 

366,379

 

58,621

 

425,000

 

GoldenTree Capital Opportunities, L.P.

 

$

1,500,000

 

GoldenTree Capital Opportunities, L.P.

 

64,655

 

10,345

 

75,000

 

Bernard National Loan Investors, Ltd.

 

$

5,000,000

 

D.B. Zwirn Special Opportunities Fund, L.P.

 

215,517

 

34,483

 

250,000

 

Context Convertible Arbitrage Fund, L.P.

 

$

1,200,000

 

Context Convertible Arbitrage Fund, L.P.

 

51,724

 

8,276

 

60,000

 

Context Convertible Arbitrage Offshore, Ltd.

 

$

3,800,000

 

Context Convertible Arbitrage Offshore, Ltd.

 

163,793

 

26,207

 

190,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

72,500,000

 

 

 

3,124,998

 

500,002

 

3,625,000

 

 

--------------------------------------------------------------------------------

(1) Hotel Alpha Holding Company, LLC shall also receive warrants to purchase an
additional 425,000 shares of common stock of Parent as of the First Amendment
Effective Date.

 

--------------------------------------------------------------------------------